BRITT, Judge.
Defendant’s sole assignment of error is that the trial court erred in failing to give the jury instructions on alibi. The assignment is without merit.
“An alibi is simply a defendant’s plea or assertion that at the time the crime charged was perpetrated he was at another place and therefore could not have committed the crime.” State v. Hunt, 283 N.C. 617, 619, 197 S.E. 2d 513, 515 (1973). In Hunt, the Supreme Court held that the trial judge is required to give instructions as to the legal effect of alibi evidence only upon the defendant’s special request that such instructions be given.
G.S. 1-181 provides that requests for special instructions to the jury must be in writing, entitled in the cause, and signed by the counsel submitting them. It also provides: “Such requests for special instructions must be submitted to the trial judge before the judge’s charge to the jury is begun. However, the judge may, in his discretion, consider such requests regardless of the time they are made.”
The record discloses that defense counsel, at the end of the trial court’s charge, orally requested that the court instruct the jury with respect to alibi. The request was not sufficient to require the court to give the instruction in that it failed to comply with the applicable statute, G.S. 1-181. To grant the request was *777discretionary with the trial judge and we perceive no abuse of discretion.
We hold that defendant received a fair trial free from prejudicial error.
No error.
Judges Hedrick and Clark concur.